— Appeal from a judgment of the Oswego County Court (Walter W. Hafner, Jr., J.), rendered September 12, 2007. The judgment convicted defendant, upon her plea of guilty, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, upon her plea of guilty, of burglary in the second degree (Penal Law § 140.25 [1] [b]). Contrary to the contention of de*1228fendant, County Court did not abuse its discretion in denying her request for youthful offender status, and we decline her request that this Court exercise its interest of justice jurisdiction to adjudicate her a youthful offender (see People v Potter, 13 AD3d 1191 [2004], lv denied 4 NY3d 889 [2005]). We reject defendant’s further contention that the court erred in refusing to recuse itself (see People v Remp, 294 AD2d 823, 823-824 [2002], lv denied 98 NY2d 771 [2002]), as well as defendant’s challenge to the severity of the sentence. Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Peradotto, JJ.